UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                             I[ ~!~c sp,;y
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _x                     I• "" .. '-'•

                                                                                               !
MANZOOR BEVINAL, individually and on behalf
of all others similarly situated,
                                                          : ~~~,t~.Lrn, wb µ1 I
                                                             =~===========-=-:J
                       Plaintiff,

       -against-                                                           19 Civ. 1420 (CM)

A VON PRODUCTS, INC.,
SHERILYN S. MCCOY, JAMES S. WILSON,
and JAMES S. SCULLY,

                       Defendants.

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _.X


        DECISION AND ORDER APPOINTING LEAD PLAINTIFF AND CLASS
                               COUNSEL

McMahon, C.J.:
        On February 14, 2019, Plaintiff Manzoor Bevinal filed a class action lawsuit on behalf of
purchasers of Avon Products, Inc. ("Avon") securities between August 2, 2016 and August 2,
2017. The Complaint alleges violations of Section 10(b) of the Securities Exchange Act of 1934
(the "Exchange Act"), 15 U.S.C.§ 78j(b), and Rule IOb-5 promulgated thereunder. On that
same day, counsel acting on Bevinal's behalf published a notice on Business Wire-a widely
circulated national business-oriented wire service-announcing that it initiated a securities action
against Avon and certain corporate officers. (See Dkt. No. 14-3.)
       Pending before the Court is movant Holly Ngo's motion to appoint her as lead plaintiff
and approve her selection of Levi & Korsinsky, LLC ("Levi & Korsinsky") as lead counsel,
pursuant to Section 21 D of the Exchange Act, as amended by the Private Securities Litigation
Reform Act ("PSLRA"). (Dkt. No. 12.)
        The PSLRA provides that within twenty days of the filing of the complaint, Plaintiff shall
"cause to be published, in a widely circulated national business-oriented publication or wire
service, a notice advising members of the purported plaintiff class ... of the pendency of the
action, the claims asserted therein, and the purported class period." 15 U.S.C. § 78u-
4(a)(3)(A)(i). Any member of the purported class may move to serve as lead plaintiff of the
proposed class within 60 days after the date on which notice is published. Id A court shall
consider any lead plaintiff motion by a purported class member 90 days after the date on which
notice is published. Id § 78u-4(a)(3)(B)(i). In this case, the required notice was published on
February 14, 2019, so the last day to file a timely application for appointment as lead plaintiff
was April 15, 2019.


                                                 1
        The PSLRA also establishes a rebuttable presumption that "the most adequate plaintiff in
any private action arising under this chapter is the person or group of persons that:" (1) has either
filed the complaint or made a motion in response to the publication of notice; (2) has the largest
financial interest in the relief sought by the class; and (3) otherwise satisfies the requirements
of Rule 23 of the Federal Rules of Civil Procedure. Id § 78-u4(a)(3)(B)(iii)(I). This
presumption may be rebutted by proof that the presumptive lead plaintiff "will not fairly and
adequately protect the interests of the class" or instead is subject to "unique defenses" that render
the plaintiff incapable of adequately representing the class. Id § 78-u4(a) (3)(B)(iii)(II). The
party chosen as the most adequate plaintiff may then retain counsel to represent the class, subject
to court approval. Id § 78-u4(a)(3)(B)(v).
       Based upon its review of the PSLRA's criteria for the appointment of lead plaintiff, the
Court determines that Ngo is the most adequate plaintiff.
        Ngo claims a financial interest of$10,760-an amount far in excess ofBevinal's claimed
loss of$389.85. (Compare Dkt. No. 1 at 17-18 (Bevinal's certification oflosses) with Dkt. No.
14 Exs. 1-2 (Ngo's certification oflosses).) No other class member has filed a timely application
for appointment as lead plaintiff. Nor has Bevinal challenged Ngo's loss calculation. Given
Ngo's greater financial interest, NGO is presumptively the "most adequate plaintiff' for the
purpose of serving as lead plaintiff under the PSRLA.
        No one, including Bevinal, has submitted evidence (or argument) to rebut that
presumption. Having reviewed Ngo's application and all other filings in this case, the Court
does not have reason to doubt that Ngo will protect the interests of the class, as she has made the
requisite preliminary showing that she satisfies the requirements of Rule 23. See Fed. R. Civ. P.
23; accord City of Monroe Emples. ' Ret. Sys. V Hartford Fin. Servs. Group, Inc., 269 F.R.D.
291,296 (S.D.N.Y. 2010).
        Because Ngo is the most adequate plaintiff, the Court hereby grants her application to
serve as lead plaintiff.
       The Court also approves Ngo's choice oflead counsel, because Levi & Korsinksy, which
has successfully prosecuted numerous securities fraud class actions, is qualified to serve as lead
counsel. (See Dkt. No. 14-4.)
                                         CONCLUSION

       Ngo's motion is granted. As lead counsel, Levi & Korsinsky shall have the following
responsibilities and duties, to be carried out either personally or through counsel whom the firm
designates:
       a. to coordinate the briefing and argument of any and all motions;
       b. to coordinate the conduct of any and all discovery proceedings;
       c. to coordinate the examination of any and all witnesses in depositions;
       d. to coordinate the selection of counsel to act as spokesperson(s) at all pretrial
          conferences;



                                                  2
      e. to call meetings of the plaintiffs' counsel as they deem necessary and appropriate
         from time to time;
      f.   to coordinate all settlement negotiations with counsel for Defendants;
      g. to coordinate and direct pretrial discovery proceedings, preparation for trial, and trial
         of this matter and delegate work responsibilities to selected counsel as may be
         required;
      h. to coordinate the preparation and filings of all pleadings; and
      1.   to supervise all other matters concerning the prosecution or resolution of the claims
           asserted in this action.
      The Clerk of Court is respectfully directed to close the open motion at Dkt. No. 12.

      This constitutes the decision of the court.

Dated: Jun?-, 2019




BY ECF TO ALL COUNSEL




                                                    3
